EXHIBIT 2.1 Execution Copy STOCK AND ASSET PURCHASE AGREEMENT by and among ENZO BIOCHEM, INC. ENZO LIFE SCIENCES, INC. BIOMOL INTERNATIONAL, INC. AXXORA (UK) LTD. BIOMOL INTERNATIONAL, L.P., BIOFINITI, L.L.C., BIOMOL RESEARCH LABORATORIES, INC., MAMHEAD HOLDING CO., LLC, ROBERT E. ZIPKIN, PH.D. IRA M. TAFFER, PH.D. PAUL W. SHEPPARD, PH.D. and IAN M. VARNDELL, PH.D. Dated: As of May 8, 2008 STOCK AND ASSET PURCHASE AGREEMENT TABLE OF CONTENTS ARTICLE I. DEFINITIONS 2 1.1 Defined Terms 2 1.2 Other Defined Terms 13 ARTICLE II. PURCHASE AND SALE OF AFFINITI SHARES AND ASSETS 15 2.1 Transfer of Affiniti Shares and Assets 15 2.2 Assumption of Liabilities 16 2.3 Excluded Liabilities 16 2.4 Consideration 18 2.5 Purchase Price Adjustment 20 2.6 Earn-Out 22 2.7 Closing Costs; Transfer Taxes and Fees 28 2.8 Withholdings 28 ARTICLE III. CLOSING 29 3.1 Closing 29 3.2 Conveyances at Closing 29 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES 32 4.1 Organization of Seller and Affiniti Companies 32 4.2 Subsidiaries 33 4.3 Authorization 33 4.4 Absence of Certain Changes or Events 34 4.5 Title to Assets; Title to Affiniti Shares 36 4.6 Real Property 36 4.7 Contracts and Commitments 37 4.8 Permits 39 4.9 No Conflict or Violation 40 4.10 Third Party Consents 40 4.11 Financial Statements; Affiniti Financial Statements; Affiniti Research Financial Statements 40 4.12 Books and Records 41 4.13 Litigation 41 4.14 Labor Matters 42 4.15 Liabilities 42 4.16 Compliance with Law 43 4.17 Proprietary Rights 43 4.18 Employee Plans 45 4.19 Transactions with Certain Persons 49 4.20 Tax Matters 49 i 4.21 Insurance 53 4.22 Accounts Receivable 53 4.23 Inventory 54 4.24 Purchase Commitments and Outstanding Bids 54 4.25 Payments 54 4.26 Customers, Distributors and Suppliers 55 4.27 Compliance With Environmental Laws 55 4.28 Banking Relationships 57 4.29 Investment Intent 57 4.30 Solvency 58 4.31 No Brokers 58 4.32 No Other Agreements to Sell the Assets or Capital Stock 59 4.33 Material Misstatements Or Omissions 59 4.34 Disclaimer 59 ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER PARTIES 59 5.1 Organization of Buyer Parties 59 5.2 Authorization 59 5.3 Validity of Shares; Compliance with Securities Laws 60 5.4 No Conflict or Violation; Consents 60 5.5 No Brokers 60 5.6 Parent SEC Reports 60 5.7 Parent Financial Statements 61 5.8 Changes in Parents Business 61 5.9 Litigation 61 5.10 Tax Matters 61 5.11 Labor Matters 62 5.12 Benefit Plans 62 5.13 Contracts 62 5.14 Available Cash 62 5.15 Investment Intent 62 5.16 Material Misstatements Or Omissions 62 ARTICLE VI. COVENANTS OF SELLER AND BUYER 62 6.1 Non-Competition 62 6.2 Employee Matters 63 6.3 Consents 64 6.4 Reporting Company Status 65 ARTICLE VII. CONDITIONS TO SELLERS OBLIGATIONS 65 7.1 Representations, Warranties and Covenants 65 7.2 Governmental Consents; Regulatory Compliance 65 7.3 No Actions, Court Orders or Regulations 66 7.4 Buyer Parties Closing Actions and Deliverables 66 ARTICLE VIII. CONDITIONS TO BUYERS OBLIGATIONS 66 8.1 Representations, Warranties and Covenants 66 ii 8.2 Governmental Consents; Regulatory Compliance 66 8.3 No Actions, Court Orders or Regulations 67 8.4 No Seller Material Adverse Effect 67 8.5 Third Party Consents 67 8.6 Permits 67 8.7 Repayment of Notes; Release of Encumbrances 67 8.8 Repayment of Certain Affiniti Company Indebtedness 68 8.9 Repayment of Intercompany Payables and Accrued Liabilities 68 8.10 Rehired Employees 68 8.11 Seller Parties Closing Actions and Deliverables 68 ARTICLE IX. ACTIONS BY SELLER PARTIES AND BUYER PARTIES AFTER THE CLOSING 68 9.1 Collection of Accounts Receivable and Letters of Credit 68 9.2 Books and Records 69 9.3 Survival of Representations, Warranties, Covenants and Agreements 70 9.4 Indemnifications 70 9.5 Indemnification Holdback Amount as Initial Source of Payment 77 9.6 Release and Payment of Indemnification Holdback Amount 77 9.7 Bulk Sales 80 9.8 Taxes 80 9.9 No Solicitation of Rehired Employees 82 9.10 Change of Name 82 9.11 Sirtris License Agreement 82 ARTICLE X. MISCELLANEOUS 83 10.1 Assignment 83 10.2 Notices 83 10.3 Choice of Law 85 10.4 Entire Agreement; Amendments and Waivers 85 10.5 Multiple Counterparts; Facsimile or Electronic Signatures 85 10.6 Expenses 85 10.7 Invalidity 85 10.8 Titles; Gender 85 10.9 Public Statements and Press Releases 86 10.10 Confidential Information 86 10.11 Remedies of Buyer Parties 87 10.12 Attorneys Fees 88 10.13 Consent to Jurisdiction; Venue; Service of Process 88 10.14 Waiver of Jury Trial 89 10.15 Construction 89 10.16 Disclosure Schedule 90 iii EXHIBITS Exhibit A Form of Bill of Sale A-1 B Form of Assignment and Assumption of Lease B-1 C Form of Assignment and Assumption of Assumed Contracts C-1 D Form of Intellectual Property and Domain Name Assignment D-1 E Form of Escrow Agreement E-1 F Form of Employment Agreement (U.S.) F-1 G Form of Employment Agreement Amendment (U.K.) G-1 iv STOCK AND ASSET PURCHASE AGREEMENT This Stock and Asset Purchase Agreement, dated as of May 8, 2008, is by and among ENZO BIOCHEM, INC., a New York corporation ( Parent ), ENZO LIFE SCIENCES, INC., a New York corporation and a wholly owned subsidiary of Parent ( Buyer ), BIOMOL INTERNATIONAL, INC., a New York corporation and a wholly owned subsidiary of Buyer ( Buyers U.S. Affiliate ), AXXORA (UK) LTD., a private limited company incorporated under the laws of England and Wales and a wholly owned subsidiary of Buyer ( Buyers U.K. Affiliate , and together with Parent, Buyer and Buyers U.S. Affiliate, the  Buyer Parties ), BIOMOL INTERNATIONAL, L.P., a Pennsylvania limited partnership ( Seller ), BIOFINITI, L.L.C., a Pennsylvania limited liability company and the general partner of Seller ( Biofiniti ), BIOMOL RESEARCH LABORATORIES, INC., a Pennsylvania corporation and a special limited partner of Seller ( Biomol Research ), MAMHEAD HOLDING CO., LLC, a Delaware limited liability company and a special limited partner of Seller ( Mamhead ), ROBERT E. ZIPKIN, PH.D., a Pennsylvania resident and an individual limited partner of Seller ( Zipkin ), IRA M. TAFFER, PH.D., a Pennsylvania resident and an individual limited partner of Seller ( Taffer ), PAUL W. SHEPPARD, PH.D., an English resident and an individual limited partner of Seller ( Sheppard ), and IAN M. VARNDELL, PH.D., an English resident and an individual limited partner of Seller ( Varndell ). Each of Biofiniti, Biomol Research, Mamhead, Zipkin, Taffer, Sheppard and Varndell are sometimes hereinafter referred to individually as a  Partner  and collectively as the  Partners . The Partners and Seller are sometimes hereinafter referred to individually as a  Seller Party  and collectively the  Seller Parties . The Buyer Parties and the Seller Parties are collectively referred to herein as the  Parties . RECITALS A. Seller directly owns all of the outstanding Capital Stock (as defined below) of Affiniti Limited, a private limited company incorporated under the laws of England and Wales ( Affiniti ), which, in turn, directly owns all of the outstanding Capital Stock of Affiniti Research Products Limited, a private limited company incorporated under the laws of England and Wales ( Affiniti Research  and, together with Affiniti, the  Affiniti Companies ). B. The Seller Parties and the Affiniti Companies are engaged in the Business (as defined below), which is composed of assets and liabilities that are currently part of, owned by or licensed to one or more of the Seller Parties and the Affiniti Companies. C. Seller desires to sell, transfer, assign, convey and deliver to Buyers U.K. Affiliate, and Buyers U.K. Affiliate desires to purchase and acquire, all of the Capital Stock of Affiniti owned by Seller, representing 100% of the outstanding Capital Stock of Affiniti (the  Affiniti Shares ), all upon the terms and subject to the conditions set forth in this Agreement. D. The Seller Parties desire to sell, transfer, assign, convey and deliver to Buyers U.S. Affiliate, and Buyers U.S. Affiliate desires to purchase and acquire, all of the rights, title and interests of the Seller Parties in and to the Assets (as defined below), other than the Assets of the Affiniti Companies, all upon the terms and subject to the conditions set forth in this Agreement. 1 AGREEMENT NOW THEREFORE, in consideration of the mutual benefits to be derived from this Agreement and of the representations, warranties, covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I. DEFINITIONS 1.1 Defined Terms . As used herein, the terms below shall have the following meanings. Any of such terms, unless the context otherwise requires, may be used in the singular or plural, depending upon the reference.  Accrued Employee Vacation Pay  shall mean all vacation pay in respect of vacation time which has been earned or accrued by the Rehired Employees (i) during the year ended December 31, 2007, solely to the extent such vacation time does not exceed the maximum allowable vacation time permitted to be carried over from the year ended December 31, 2007 to the year ending December 31, 2008 under the terms of Sellers Benefit Arrangements relating to vacation pay in effect as of December 31, 2007, and (ii) on a prorated basis for the period from January 1, 2008 and ending on the Closing Date, solely to the extent such vacation pay does not exceed the maximum allowable amounts that may be earned or accrued by the Rehired Employees on a prorated basis prior to the Closing Date (on the basis of a 365-day calendar year) under the terms of Sellers Benefit Arrangements relating to vacation pay in effect as of December 31, 2007, and, with respect to each of clauses (i) and (ii) above, (1) solely to the extent such vacation pay amounts are accurately set forth in reasonable detail on Schedule 1.1(i) hereto, (2) excluding all vacation pay in respect of Zipkin, Taffer, Sheppard and Varndell and (3) excluding all vacation pay in respect of vacation time actually utilized by the Rehired Employees prior to the Closing.  Action  shall mean any action, claim, suit, litigation, proceeding (judicial or administrative), labor dispute, mediation, arbitral action, governmental audit, inquiry, criminal prosecution, investigation or unfair labor practice, charge or complaint.  Affiliate  shall have the meaning set forth in Rule 12b-2 under the Exchange Act and, with respect to Seller, shall mean each of the Partners and the Affiniti Companies.  Affiniti Financial Statements  shall mean the statutory unaudited financial statements of Affiniti for the year ended 31 December 2007, consisting of (i) the Affiniti directors report for the year ended 31 December 2007 in accordance with the special provisions of Part VII of the Companies Act 1985, as amended, (ii) the Affiniti balance sheet as at 31 December 2007, and the related directors statements required by Section 249B(4) of the Companies Act 1985, as amended, and (iii) the notes to the statutory unaudited financial statements of Affiniti for the year ended 31 December 2007.  Affiniti Research Financial Statements  shall mean (i) the statutory unaudited financial statements of Affiniti Research for the year ended 31 December 2007, consisting of (A) the 2 Affiniti Research directors report for the year ended 31 December 2007 in accordance with the special provisions of Part VII of the Companies Act 1985, as amended, (B) the Affiniti Research profit and loss account for the year ended 31 December 2007, (C) the Affiniti Research balance sheet as at 31 December 2007, and the related directors statements required by Section 249B(4) of the Companies Act 1985, as amended, and (D) the notes to the statutory unaudited financial statements of Affiniti Research for the year ended 31 December 2007, (ii) the Affiniti Research detailed trading profit and loss account for the year ended 31 December 2007 and (iii) the Affiniti Research distribution costs and administrative expenses for the year ended 31 December 2007.  Affiniti Tax Reserve  shall mean Liabilities which are set forth or reserved for on the Most Recent Balance Sheet for Taxes accrued for the pre-Closing portion of the taxable year in which the Closing occurs, but which are not yet due and payable.  Ancillary Agreements  shall mean all agreements, documents, certificates and instruments being or to be executed and delivered by the Parties under this Agreement or in connection herewith, including the Bill of Sale, the Assignments and Assumption of Leases, the Assignment and Assumption of Assumed Contracts, one or more Intellectual Property and Domain Name Assignments, the Escrow Agreement and the Employment Agreements, the forms of which are attached hereto as Exhibits.  Assets  shall mean all of the right, title and interest in and to the business, properties, assets and rights of every kind, nature and description, whether tangible or intangible, real, personal or mixed, known or unknown, and constituting, or used or useful in connection with, or related to, the Business owned by Seller, any other Seller Party or either of the Affiniti Companies or in which Seller, any other Seller Party or either of the Affiniti Companies has any direct or indirect interest, including all of the right, title and interest of the Seller Parties and the Affiniti Companies in and to the following, but excluding therefrom the Excluded Assets: (a) all trade accounts receivable and other rights to payment owed to any Seller Party or either of the Affiniti Companies or to the Business and all other accounts or notes receivable (whether current or noncurrent), refunds, security deposits, deferred charges, prepayments, advance payments or prepaid expenses (including any prepaid rents and prepaid insurance premiums) of any Seller Party or either of the Affiniti Companies, together with, in each case, the full benefit of all security interests of any Seller Party or either of the Affiniti Companies therein and all claims, remedies and other rights related to the foregoing; (b) all Assumed Contracts; (c) all Leases; (d) all Leasehold Estates; (e) all Leasehold Improvements; (f) all Fixtures and Equipment; (g) all Inventory; 3 (h) all Books and Records; (i) all Proprietary Rights relating to or used in the Business; (j) all Permits that under applicable Regulations may be assigned to Buyer or one of its Affiliates; (k) all IT Assets; (l) all available supplies, sales literature, promotional literature, customer, supplier and distributor lists, art work, display units, telephone and fax numbers and purchasing records related to the Business; (m) all rights under or pursuant to all warranties, representations and guarantees made by suppliers in connection with the Assets or services furnished to any of the Seller Parties or either of the Affiniti Companies pertaining to the Business or affecting the Assets; (n) all claims, causes of action, choses in action, rights of recovery and rights of set-off of any kind, against any Person, including any liens, security interests, pledges or other rights to payment or to enforce payment in connection with products delivered by any of the Seller Parties or either of the Affiniti Companies on or prior to the Closing Date; (o) all rights to the name(s) associated with the Business, including BIOMOL and BRLI; and (p) all goodwill relating to the Business and the Assets.  Assumed Contracts  shall mean all of the Contracts to which any Seller Party is a party that are either (a) listed on Schedule 2.2(b) or (b) constitute outstanding customer purchase orders for amounts less than $50,000.  Balance Sheet  shall mean the combined balance sheet of Seller at the date indicated thereon, together with the notes thereon.  Balance Sheet Date  shall mean December 31, 2007.  Books and Records  shall mean all books and records of the Seller Parties and the Affiniti Companies relating to the Assets, the Business or the Affiniti Companies, including (a) all records and lists of the Seller Parties and the Affiniti Companies pertaining to the Assets, (b) all records, lists and files pertaining to the Business, customers, suppliers or personnel of the Seller Parties and the Affiniti Companies, (c) all product, business and marketing plans of the Seller Parties and the Affiniti Companies and (d) all books, ledgers, files, reports, plans, data, manuals, drawings, and operating records of every kind maintained by the Seller Parties or either of the Affiniti Companies, including in each case all computer software and data in computer readable and/or human readable form used to maintain such Books and Records together with the media on which such software and data are stored and all documentation related thereto, but excluding all of the Excluded Records. 4  Business  shall mean the business of the Seller Parties and the Affiniti Companies of researching, developing, manufacturing, distributing, marketing and selling specialty immunological and biochemical reagent products and services for use in the life sciences research industry.  Business Day  shall mean a day other than Saturday, Sunday or any other day on which commercial banks are authorized or required to close in New York, New York.  CAA  shall mean the United Kingdom Capital Allowances Act 2001, as amended.  Capital Stock  shall mean shares or interests (however designated and whether equity or voting) of capital stock of a corporation, any and all equivalent ownership or equity interests in a Person (other than a corporation) and any and all warrants, options or other securities exercisable or exchangeable for, or convertible into, any of the foregoing.  Code  shall mean the United States Internal Revenue Code of 1986, as amended, and the rules and regulations thereunder.  Contract  shall mean any agreement, contract, note, bond, loan, evidence of indebtedness, purchase order, sales order, letter of credit, mortgage, indenture, security or pledge agreement, franchise agreement, undertaking, practice, covenant not to compete, employment agreement, license, instrument, deed of trust, obligation or commitment to which any Seller Party or either of the Affiniti Companies is a party or by which any Seller Party, either of the Affiniti Companies or any of the Assets is bound and which relates to the Business, the Assets, the Affiniti Companies or the Capital Stock of the Affiniti Companies (including the Affiniti Shares), whether oral, written or implied, but excluding all Leases.  Copyrights  shall mean registered copyrights, copyright applications, unregistered copyrights, copyrightable works, mask works and mask work rights, including all rights of authorship, use, publication, reproduction, distribution, performance, transformation, moral rights and rights of ownership of copyrightable and mask works, all copyrights in website content and in packaging and advertising materials used in the Business, and all rights to register and obtain renewals and extensions of registrations, together with all other interests accruing by reason of international copyright treaties.  Court Order  shall mean any judgment, decision, consent decree, injunction, ruling or order of any federal, state, local or foreign court or governmental agency, department or authority that is binding on any Person or its property under applicable law.  Default  shall mean (a) a breach of or default under any Contract or Lease, (b) the occurrence of an event that with the passage of time or the giving of notice or both would constitute a breach of or default under any Contract or Lease, or (c) the occurrence of an event that with or without the passage of time or the giving of notice or both would give rise to a right of, or result in, termination, suspension or acceleration under or of any Contract or Lease.  Disclosure Schedule  shall mean the disclosure schedule executed and delivered by the Seller Parties to the Buyer Parties and dated as of the date hereof which sets forth the exceptions to and the disclosures required by the representations and warranties contained in Article IV 5 hereof and certain other information called for by this Agreement. Unless otherwise specified, each reference in this Agreement to any numbered schedule is a reference to that numbered schedule which is included in the Disclosure Schedule.  Domain Names  shall mean all URL registrations for Internet websites.  Encumbrance  shall mean any claim, lien, pledge, option, charge, easement, security interest, deed of trust, mortgage, right-of-way, encroachment, building or use restriction, conditional sales agreement, encumbrance or other right of third parties, whether voluntarily incurred or arising by operation of law, and includes any agreement to give any of the foregoing in the future, and any contingent sale or other title retention agreement or lease in the nature thereof.  Environment  shall mean the air, surface water, ground water or soil.  Environmental Liabilities  shall mean all Liabilities for or pertaining to the use, generation, storage, transportation, disposal or release into the Environment of, or human exposure to, any Hazardous Substance, and any violation of an Environmental Law (as defined in Section 4.27), and include Liabilities for remediation, toxic torts, worker health and safety-related matters, medical monitoring, and natural resource damages.  ERISA  shall mean the Employee Retirement Income Security Act of 1974, as amended, and the rules and regulations thereunder.  Event  shall mean any act, omission, arrangement, transaction or other event, including the execution of this Agreement, the Closing, any Person ceasing or having ceased to be a member of any group for United Kingdom Tax purposes or associated with any other Person for any Tax purpose, ceasing to carry on an active trade or business, any change in the residence of any Person, the winding-up or dissolution of any Person, and the death of any natural person.  Exchange Act  shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder.  Excluded Assets  shall mean: (a) all claims, causes of action, choses in action, rights of recovery and rights of set-off of any kind of any Seller Party, against any Person, including any liens, security interests, pledges or other rights to payment or to enforce payment, in each case to the extent related to or arising from the Excluded Liabilities or any other Excluded Asset; (b) all insurance, warranty and condemnation proceeds with respect to damage, non-conformance of or loss insofar as they relate to any Excluded Liability or any other Excluded Asset; (c) all Excluded Contracts; (d) all Permits that under applicable Regulations may not be assigned to Buyer or one of its Affiliates; 6 (e) all Excluded Records; (f) all assets of the Employee Plans of any Seller Party (other than assets of the Employee Plans maintained by the Affiniti Companies); (g) all cash and cash equivalents held by any Seller Party or either of the Affiniti Companies (either directly or in accounts with any banking or similar institution), including the Closing Payment paid to Seller at the Closing pursuant to Section 2.4(b); (h) all Shares delivered to Seller at the Closing pursuant to Section 2.4(a); and (i) all refunds or credits of Taxes due any Seller Party by reason of its ownership of the Assets or the operation of the Business to the extent attributable to any taxable period ending on or prior to the Closing Date.  Excluded Contracts  shall mean: (a) all employment, severance, retention, termination, change-in-control or similar agreements or arrangements, whether oral, written or implied, between any Seller Party and any Person, including Contracts (A) to employ or terminate executive officers or other personnel of any Seller Party and other contracts with present or former officers, directors, general partners, limited partners, managers, members, employees or consultants of any Seller Party or (B) that will result in the payment by, or the creation or acceleration of any Liability to pay on behalf of, any Buyer Party or Seller Party of any severance, termination, retention, stay-put, change-in-control, golden parachute or other similar payments to any present or former personnel of any Seller Party following termination of employment or otherwise as a result of the consummation of the transactions contemplated by this Agreement; (b) all labor or union contracts between any Seller Party and any Person; (c) all Contracts (including any buy-sell and cross-indemnity agreements) solely between Seller Parties or between Seller Parties and their respective Affiliates (other than the Affiniti Companies); (d) this Agreement and the Ancillary Agreements and the rights of the Seller Parties thereunder, as well as any Seller Partys rights and interests in and to all correspondence and documents, including confidentiality agreements, entered into by one or more Buyer Parties or any of their respective Affiliates for the benefit of any Seller Party in connection with the sale of the Business; (e) all Employee Plans of the Seller Parties (other than all Employee Plans maintained by the Affiniti Companies); (f) all Insurance Policies of the Seller Parties (other than all Insurance Policies of which either of the Affiniti Companies is the policy holder); and (g) all promissory notes, loans, agreements, credit facilities, indentures, evidences of indebtedness, letters of credit, guarantees, or other similar instruments relating to an 7 obligation to pay money, between any Seller Party, on the one hand, and any other Person (including any Representative of any Seller Party), on the other hand, or between Seller Parties, whether any Seller Party shall be the borrower, lender or guarantor thereunder or whereby any Assets or the Capital Stock of the Affiniti Companies (including the Affiniti Shares) are pledged, including the Sellers Revolving Demand Note and the Sellers Term Note.  Excluded Records  shall mean any and all of the following: (i) minute books, ownership records, personnel records (other than the minute books and stock books of the Affiniti Companies and the personnel records relating to the Rehired Employees and all of the employees of the Affiniti Companies), Tax Returns and related Tax records and files of the Seller Parties, and other documents relating to the organization, maintenance and existence of (A) Seller as a limited partnership entity (including Sellers certificate of limited partnership and limited partnership agreement and all limited partnership interests and other ownership records relating to or evidencing the ownership of limited partnership interests in Seller), (B) Biofiniti and Mamhead as limited liability company entities (including their respective certificate of formation and limited liability company operating agreement and all limited liability company interests and other ownership records relating to or evidencing the ownership of limited liability company interests in either Biofiniti or Mamhead) and (C) Biomol Research as a corporate entity (including Biomol Researchs certificate of incorporation and bylaws and all shareholder records relating to or evidencing the ownership of Capital Stock in Biomol Research) and (ii) any Seller Partys rights and interests in all information, files, records, data, plans, contracts and recorded knowledge related to or used in connection with the Business, in each case set forth in clause (i) and (ii) above only to the extent that any of the foregoing (1) relate solely to the Excluded Assets, (2) relate to the Excluded Assets and can be easily separated from the Assets and are privileged or are otherwise subject to third party privacy rights, including materials that are protected by the attorney-client privilege or attorney work product doctrine, and only to the extent such do not relate to the Assets, the Business, the Assumed Liabilities, the Affiniti Companies or the Capital Stock of any of the Affiniti Companies or (3) are solely written materials that a Seller Party is required by law to retain and of which Seller shall have provided a copy to Buyer.  Financial Statements  shall mean the Sellers (i) combined Balance Sheet dated December 31, 2007, and the related combined statements of income and comprehensive income, of partners capital (deficiency) and of cash flows for the year ended December 31, 2007, together with the notes thereto, and (ii) combining supplementary information for the year ended December 31, 2007.  Fixtures and Equipment  shall mean all of the furniture, fixtures, furnishings, machinery, automobiles, trucks, spare parts, supplies, equipment, tooling, molds, patterns, dies, computer hardware, spare parts and other tangible personal property owned by any Seller Party or either of the Affiniti Companies and used in connection with the Business, wherever located and including any such Fixtures and Equipment in the possession of any of the Seller Parties or the Affiniti Companies suppliers, including all warranty rights with respect thereto.  Governmental Consents  shall mean all consents, approvals, authorizations, Permits or waivers of, declarations or notices to, and filings and registrations with, all domestic or foreign public, governmental or regulatory bodies or authorities that are (a) required in connection with 8 the execution, delivery and performance by any Seller Party of this Agreement and the consummation of the transactions contemplated by this Agreement or (b) necessary to enable the Buyer Parties to conduct the Business after the Closing Date substantially in the same manner as the Business was conducted by the Seller Parties and the Affiniti Companies before the Closing Date.  ICTA  means the United Kingdom Income and Corporation Taxes Act 1988, as amended.  Income Taxes  means any United States federal, state or local, United Kingdom or foreign Tax based on or measured by reference to net income (including gains and capital gains), any alternative minimum Tax, and any interest, penalty or addition thereto, whether disputed or not.  Insurance Policies  shall mean the insurance policies related to the Assets, the Business or its employees listed on Schedule 4.21 .  Inventory  shall mean all of the inventory held for sale by the Seller Parties and the Affiniti Companies and all of the raw materials, work in process, finished products, wrapping, supply and packaging items and similar items with respect to the Business held by the Seller Parties and the Affiniti Companies, in each case wherever the same may be located.  IT Assets  shall mean all computers, firmware, middleware, servers, workstations, routers, hubs, switches, data communications lines, and all other information technology equipment (including any such assets as may be used to support any electronic information and ordering web-based or virtual platform) owned by any Seller Party or either of the Affiniti Companies and used in connection with the Business, wherever located, and all associated documentation.  ITEPA  means the United Kingdom Income Tax (Earnings and Pensions) Act 2003, as amended.  Leased Real Property  shall mean all real property leased or licensed to Seller or either of the Affiniti Companies, or to which Seller or either of the Affiniti Companies has any other rights, under the Leases.  Leasehold Estates  shall mean all of Sellers, Affinitis or Affiniti Researchs (as applicable) rights and obligations as lessee under the Leases.  Leasehold Improvements  shall mean all leasehold improvements situated in or on the Leased Real Property and owned by any Seller Party or either of the Affiniti Companies.  Leases  shall mean all of the existing leases, subleases, licenses, occupancy agreements, options, rights, concessions or other agreements or arrangements, written or oral, with respect to real property to which Seller or either of the Affiniti Companies is a party or by which Seller, either of the Affiniti Companies or any of the Assets is bound. 9  Liabilities  shall mean any direct or indirect liability, indebtedness, obligation, commitment, expense, claim, deficiency, guaranty or endorsement of or by any Person of any type, whether accrued, absolute, contingent, matured, unmatured or other.  Most Recent Balance Sheet  shall mean the Balance Sheet as of the Balance Sheet Date.  ordinary course of business  or  ordinary course  or any similar phrase shall mean the usual and ordinary course of the Business and consistent with Sellers past custom and practice (including with respect to nature, scope, magnitude, quantity and frequency).  Parent Common Stock  shall mean the Common Stock, par value $0.01 per share, of Parent.  Parent Material Adverse Effect  shall mean any change, event, development or effect that is or could reasonably be expected to be, individually or in the aggregate, materially adverse to (i) the financial condition, business, properties, results of operations, assets, Liabilities or operations of Parent and its Subsidiaries, taken as a whole, other than any change, event, development or effect resulting from or relating to (a) United States or global economic conditions (to the extent Parent is not disproportionately affected), (b) any change in the industries in which Parent and its Subsidiaries operate or any industries the products of which are sold by Parent or any of its Subsidiaries (to the extent Parent is not disproportionately affected), (c) any change in laws or accounting standards, principles or interpretations of general application (to the extent Parent is not disproportionately affected), or (d) any decrease in the market price of the Parent Common Stock, in and of itself, or (ii) the ability of any of the Buyer Parties to consummate the transactions contemplated by this Agreement or to timely perform any of their respective obligations under this Agreement.  Parent Share Price  shall mean the volume-weighted average closing price per share of Parent Common Stock as reported on the New York Stock Exchange composite tape for the ten (10) consecutive trading-day period ending on the second (2 nd ) trading day immediately prior to the Closing Date.  Patents  shall mean all patents and patent applications (including utility patents, utility models, design patents, certificates of invention and applications for certificates of invention and related priority rights) and registered design and registered design applications and all rights in connection therewith in any country, and including all provisional applications, substitutions, continuations, continuations-in-part, divisions, renewals, reissues, re-examinations and extensions thereof.  PBGC  shall mean the Pension Benefit Guaranty Corporation.  Permits  shall mean all licenses, permits, franchises, approvals, authorizations, consents or orders of, or filings with, any governmental authority, whether foreign, federal, state or local, or any other Person, necessary or desirable for the past or present conduct of, or relating to the operation of the Business (including those issued or required under Environmental Laws and those relating to the occupancy or use of owned or leased real property). 10  Permitted Encumbrances  shall mean (a) Encumbrances which in the aggregate are not substantial in amount and do not materially detract from the value or transferability of the property or assets subject thereto or interfere with the present use thereof, (b) Encumbrances provided for in, or arising out of, any Assumed Contract and not related to any indebtedness for borrowed money, (c) the Leasehold Estates, (d) as to any Leased Real Property, any Encumbrances which arise out of or are described in the related Leases, and (e) such of the following as to which no enforcement, collection, execution, levy or foreclosure proceeding shall have been commenced, and for which assessments or other charges are not yet due and payable or are due but not delinquent or due but being contested in good faith by appropriate proceedings: (i) statutory liens for Taxes, assessments or other governmental charges not yet due and payable; (ii) materialmens, mechanics, carriers, workmens and repairmens liens and other similar liens imposed by Regulations arising in the ordinary course of business securing obligations that are not overdue for a period of more than thirty (30) calendar days; and (iii) pledges or deposits to secure obligations under workers compensation laws or similar legislation or to secure public or statutory obligations.  Person  shall mean any person or entity, whether a natural person, trustee, corporation, partnership, limited partnership, limited liability company, trust, unincorporated organization, business association, firm, joint venture, governmental agency or authority.  Proprietary Rights  shall mean all Copyrights, Domain Names, Patents, Trademarks, technology rights and licenses, IT Assets (including any source or object codes therefor or documentation relating thereto), trade secrets, franchises, know-how, inventions reduced to practice, technology, designs, proprietary information, specifications (including manufacturing and operating specifications), formulae, technical data, plans, drawings and other intellectual property rights and intangible assets owned by any Seller Party or either of the Affiniti Companies or used by any Seller Party or either of the Affiniti Companies in the Business, and including all rights (whether at law, in equity, by Contract or otherwise) to use or otherwise exploit any of the foregoing.  Regulations  shall mean all laws, statutes, ordinances, regulations, rules, notice requirements, court decisions, agency guidelines, principles of law and orders of any federal, state, local or foreign government and any other governmental department or agency, including Environmental Laws, energy, motor vehicle safety, public utility, zoning, building and health codes, occupational safety and health and laws respecting employment practices, employee documentation, terms and conditions of employment and wages and hours.  Representative  shall mean any officer, director, general partner, limited partner, member, manager, principal, agent, employee or other representative.  SEC  shall mean the U.S. Securities and Exchange Commission.  Securities Act  shall mean the Securities Act of 1933, as amended, and the rules and regulations thereunder.  Seller Material Adverse Effect  shall mean any change, event, development or effect that is or could reasonably be expected to be, individually or in the aggregate, materially adverse 11 to (i) the financial condition, business, properties, results of operations, assets, Liabilities or operations of the Affiniti Companies, the Business, the Assets or the Assumed Liabilities, other than any change, event, development or effect resulting from or relating to (a) United States or global economic conditions (to the extent the Affiniti Companies, the Business, the Assets or the Assumed Liabilities are not disproportionately affected), (b) any change in the industry in which the Business is operated or any industry the products of which are sold by the Business (to the extent the Affiniti Companies, the Business, the Assets or the Assumed Liabilities are not disproportionately affected), or (c) any change in laws or accounting standards, principles or interpretations of general application (to the extent the Affiniti Companies, the Business, the Assets or the Assumed Liabilities are not disproportionately affected) or (ii) the ability of any of the Seller Parties to consummate the transactions contemplated by this Agreement or to timely perform any of their respective obligations under this Agreement.  Sellers Knowledge or  To the Knowledge of Seller  or other terms of similar import means the actual knowledge of any of Robert E. Zipkin, Ph.D., Ira M. Taffer, Ph.D., Paul W. Sheppard, Ph.D. and Ian M. Varndell, Ph.D., after reasonable inquiry of all employees of the Seller Parties and the Affiniti Companies who could reasonably be expected to have knowledge or information with respect to the matter in question.  Sellers Revolving Demand Note  shall mean the Revolving Demand Note, dated May 24, 2004, in the principal amount of $500,000 made by Seller in favor of Citizens Bank of Pennsylvania.  Sellers Term Note  shall mean the Term Note, dated August 23, 2005, in the principal amount of $500,000 made by Seller in favor of Citizens Bank of Pennsylvania.  Subsidiary  shall mean, with respect to any Person, any corporation, partnership, limited partnership, joint venture, limited liability company or other business entity (a) of which Capital Stock having ordinary voting power for the election of a majority of the directors, managers, general partner or other member(s) of its governing body (other than Capital Stock having such power only by reason of the happening of a contingency) are at the time beneficially owned by such Person or (b) the management of which is otherwise controlled, directly, or indirectly through one or more intermediaries, or both, by such Person.  Tax  or  Taxes  shall mean any United States federal, state or local, United Kingdom or foreign or other tax, levy, impost, fee, assessment or other government charge, including income, estimated income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, customs duties, capital stock, franchise, profits, withholding, social security (or similar, including FICA), unemployment, disability, real property, personal property, sales, use, transfer, registration, value added, alternative or add-on minimum, estimates, or other tax of any kind whatsoever, and any premium, including interest, penalties and additions in connection therewith.  Tax Return  shall mean any return, declaration, report, claim for refund, or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. 12  TCGA  means the United Kingdom Taxation of Chargeable Gains Act 1992, as amended.  Third Party Consents  shall mean all consents, approvals, authorizations, Permits, estoppels, or waivers of, declarations or notices to, and filings and registrations with, all Persons that are required for the valid assignment to Buyer or one of its Affiliates of all Assumed Contracts, Leases and Permits under this Agreement.  Trademarks  shall mean registered trademarks, registered service marks, trademark and service mark applications, trade names and applications for trade names, unregistered trademarks and service marks, slogans and trade dress. 1.2 Other Defined Terms . The following terms shall have the meanings defined for such terms in the Sections set forth below: Term Section Accounting Firm 2.5(c) Accounting Standards 2.5(a) Adjusted Business Net Sales 2.6(e)(i) Adjustment Amount 2.5(d) Adjustment Escrow Account 2.4(d) Adjustment Holdback Amount 2.4(c) Affiniti Recitals Affiniti Accrued Officer Salaries 3.2(a)(xvi) Affiniti Overdraft Facility 3.2(a)(xvi) Affiniti Loan 3.2(a)(xvi) Affiniti Research Recitals Affiniti Shares Recitals Agreement Preamble Assumed Liabilities Assumed Liability Benefit Arrangement 4.18(a)(i) Business EBITDA 2.6(e)(iii) Business Net Income 2.6(e)(v) Business Net Sales 2.6(e)(ii) Buyer Indemnified Party 9.4(a) Buyer Indemnity Cap 9.4(f)(ii) Buyer Sirtris Proceeds 9.11(b) Cash Payment 2.4(a) Change in Control Claim 9.4(d) Claim Notice 9.4(d) Closing Closing Net Asset Value Statement 2.5(b) Closing Date Closing Payment 2.4(b) Closing Net Asset Value 2.5(b) 13 Term Section Confidential Information 10.10(b) Damages 9.4(a) Earn-Out Objection Notice 2.6(c) Earn-Out Payments Earn-Out Periods Earn-Out Resolution Period 2.6(c) Earn-Out Shares 2.6(d)(iii) Earn-Out Statement 2.6(b) Employee Plans 4.18(a)(ii) Environmental Conditions 4.27(a)(v) Environmental Laws 4.27(a)(iv) ERISA 4.18(a)(iii) ERISA Affiliate 4.18(a)(iv) Escrow Agent 2.4(d) Escrow Agreement 2.4(d) Estimated Closing Net Asset Value Statement 2.5(b) Estimated Closing Net Asset Value 2.5(a) Excluded Liabilities 2.3(a) Expiration Date First Earn-Out Payment 2.6(a)(i) First Earn-Out Period First Earn-Out Period ABNS Shortfall 2.6(a)(iii) First Earn-Out Period Business EBITDA Shortfall 2.6(a)(iii) First Earn-Out Period Payment Date 2.6(d)(i) Foreign Plans 4.18(c)(ix) GAAP 2.5(a) Hazardous Substance 4.27(a)(iii) Indemnification Holdback Amount 2.4(c) Indemnity Escrow Account 2.4(d) Interest Charges 2.6(e)(iv) Multiemployer Plan 4.18(a)(v) Net Asset Value 2.5(a) Parent SEC Reports Parent Tax Return Pension Plan 4.18(a)(vi) Post-Closing Tax Period 4.20(g) Pre-Closing Tax Period 4.20(g) Purchase Price 2.4(a) Purchase Price Objection Notice 2.5(c) Purchase Price Resolution Period 2.5(c) Rehired Employees 6.2(a) Restricted Period 6.1(a) Release 4.27(a)(ii) Second Earn-Out Payment 2.6(a)(ii) Second Earn-Out Period Payment Date 2.6(d)(ii) 14 Term Section Second Earn-Out Period 2.6 Seller Indemnified Party 9.4(b) Seller Indemnity Cap 9.4(f)(ii) Seller Secured Indebtedness 3.2(a)(xiv) Seller Sirtris Proceeds 9.11(b) Sellers Tax Contest Claim 9.8(c) Shares 2.4(a) Sirtris Costs 9.11(a) Sirtris Defense Costs 9.11(a) Sirtris License Agreement 9.11(a) Straddle Period 9.8(b) Straddle Period Tax Contest Claim 9.8(c) Transfer Taxes 2.7 U.K. Withholding Taxes 2.8 Welfare Plan 4.18(a)(vii) ARTICLE II. PURCHASE AND SALE OF AFFINITI SHARES AND ASSETS 2.1 Transfer of Affiniti Shares and Assets . (a) Upon the terms and subject to the conditions of this Agreement, at the Closing, Seller shall sell, convey, transfer, assign and deliver to Buyers U.K. Affiliate, and Buyers U.K.
